DETAILED ACTION
In application filed on 10/23/2019, Claims 1-20 are pending. Claims 1-20 are considered in the current office action. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/26/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7, 9-12 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over by Sabin (US20100126862A1)
Regarding Claim 1, Sabin teaches a mesofluidic device for eluting and concentrating a plurality of nucleic acid molecules, the mesofluidic device comprising:
a device frame (Para 0129, See Fig. 1A-B, referred to as cassette) having a bottom surface (Fig. 1-B, ref., referred to as base plate) upon which is defined a first reservoir comprising a first electrode, a second reservoir comprising a second electrode (See Annotated Fig. 12), the first and second electrodes configured for electrical connection (See Annotated Fig. 8H), and an elongated channel (See Figs 8H, 21; Fig. 21, ref. 9, referred to as separating channel) extending between the first reservoir and the second reservoir (See Annotated Figs. 8H and 12), the elongated channel having a channel width (See Annotated Figs. 8H and 12);
a first slot having a first slot width (See Annotated Fig. 12), the first slot configured to receive an insert (Para 0092, referred to as “an isolated analyte or fraction which subsequently sequenced or inserted into a vector or cell), wherein the first slot intersects the elongated channel (See Annotated Fig. 12); and
a second slot having a second slot width, the second slot configured to receive a separation material having a first porosity wherein the second slot intersects the elongated channel (See Annotated Fig. 12),
wherein the first slot width and the second slot with width are greater than the channel width (Para 0094).

Sabin does not necessarily teach that the first slot width and the second slot with width are greater than the channel width.
However, MPEP § 2144.05, Part II, Subpart B holds that a particular parameter that is recognized as a result effective variable (“a variable that achieves a recognized result”) would be one, but not the only motivation for a person of ordinary skill in the art to experiment to reach another workable product or process. In the fabrication of microfluidic devices, the selection of optimal experimental conditions including channel dimensions such as length width and depth affects the flow profile of the fluids transported in the device. Thus, the first slot width, second slot with width and the channel width are result effective variables. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to fabricate the widths of the first slot, second slot and the channel at optimal dimensions to achieve predictable separation performance.  

    PNG
    media_image1.png
    653
    1069
    media_image1.png
    Greyscale

Annotated Figs. 8H and 12, Sabin
Regarding Claim 2, Sabin teaches the mesofluidic device of claim 1, wherein the plurality of nucleic acid molecules comprises deoxyribonucleic acid (DNA) molecules (See Para 0087).

Regarding Claim 3, Sabin teaches the mesofluidic device of claim 1, further comprising an electrical wire electrically connecting the first and second electrodes (See Annotated Fig. 8H) to a power supply (Fig 8H, referred to as power module).

Regarding Claim 4, Sabin teaches the mesofluidic device of claim 1, wherein the separation material is a gel, a filter, or a physical barrier (Fig. 12, referred to as tapered electrophoresis gel).

Regarding Claim 5, Sabin teaches the mesofluidic device of claim 4, wherein the gel is a poly-acrylamide gel (See Para 0087).

Regarding Claim 6, Sabin teaches the mesofluidic device of claim 1, wherein the separation material (Fig. 12, referred to as tapered electrophoresis gel) has a pore size (poly-acrylamide gel inherently has a pores with pore sizes);
Sabin does not teach that the separation material has a pore size ranging from about 100 nanometers (nm) to about 200 nm.
However, MPEP § 2144.05, Part II, Subpart B holds that a particular parameter that is recognized as a result effective variable (“a variable that achieves a recognized result”) would be one, but not the only motivation for a person of ordinary skill in the art to experiment to reach another workable product or process. In the preparation of polyacrylamide gel for electrophoresis, the selection of optimal experimental conditions including pore size affects the separation profile of analytes in the device. Thus, the gel pore size is a result effective variable. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a polyacrylamide gel with an optimal pore size to achieve the intended separation performance in terms of resolution, capacity and ease of use.  

Regarding Claim 7, Sabin teaches the mesofluidic device of claim 1, wherein the separation material (Fig. 12, referred to as tapered electrophoresis gel) slows down or prevents a portion of the plurality of nucleic acid molecules from permeating or diffusing through (See Para 0005; The structure of the gel is capable of meeting this limitation).

Regarding Claim 9, Sabin teaches the mesofluidic device of claim 1, further comprising a third slot (Fig. 21, any of ref. 11, referred to as buffer reservoir), having a third slot width (Fig. 21, any of ref.11, buffer reservoir has width), wherein the third slot (Fig. 21, any of ref.11, buffer reservoir has width) is configured to receive a separation material having a second porosity (Fig. 21, ref. 9, any of the gels in the separation channels has porosity)

Regarding Claim 10, Sabin teaches the mesofluidic device of claim 1, further comprising a fourth slot (Fig. 21, any of ref. 11, referred to as buffer reservoir), having a fourth slot width (Fig. 21, any of ref.11, buffer reservoir has width), wherein the fourth slot (Fig. 21, any of ref.11, buffer reservoir has width) is configured to receive a separation material having a third porosity (Fig. 21, ref. 9, any of the gels in the separation channels has porosity)

Regarding Claim 11, Sabin teaches the mesofluidic device of claim 1, wherein the elongated channel is tapered (See Fig. 21, ref. 9; See Fig. 8H)

Regarding Claim 12, Sabin teaches a method of eluting and concentrating a plurality of nucleic acid molecules, the method comprising:
providing a mesofluidic device (See Para 0005, referred to as Electrophoresis cassettes and preparative electrophoresis systems) comprising:
a device frame (Para 0129, See Fig. 1A-B, referred to as cassette) having a bottom surface (Fig. 1-B, ref., referred to as base plate) upon which is defined a first reservoir comprising a first electrode, a second reservoir comprising a second electrode (See Annotated Fig. 12), the first and second electrodes configured for electrical connection (See Annotated Fig. 8H), and an elongated channel (See Figs 8H, 21; Fig. 21, ref. 9, referred to as separating channel) extending between the first reservoir and the second reservoir (See Annotated Figs. 8H and 12), the elongated channel having a channel width (See Annotated Figs. 8H and 12);
a first slot having a first slot width (See Annotated Fig. 12), the first slot configured to receive an insert (Para 0092, referred to as “an isolated analyte or fraction which subsequently sequenced or inserted into a vector or cell), wherein the first slot intersects the elongated channel (See Annotated Fig. 12); and
a second slot having a second slot width, the second slot configured to receive a separation material having a first porosity wherein the second slot intersects the elongated channel (See Annotated Fig. 12),
wherein the first slot width and the second slot with width are greater than the channel width (Para 0094);
depositing the insert comprising the plurality of nucleic acid molecules in the first slot (See Annotated Fig. 12; See Claim 66, applying sample to the sample well);
depositing the separation material in the second slot (See Claim 66, inserting a gel matrix composition through the injection port; Para 0077);
adding a buffer solution to the elongated channel (See Claim 66, filling the buffer reservoir, the elution reservoir, and the waste reservoir with a buffer composition);
applying an electrical voltage across the first and the second electrodes (See Claim 66, applying a voltage across the electrophoresis cassette; Also, see Claim 55);
eluting the plurality of nucleic acid molecules from the insert (See Claim 66, collecting analytes of the sample having a desired electrophoretic mobility in the elution chamber thereby fractionating analytes within a sample); and
concentrating the plurality of nucleic acid molecules at a concentration region disposed between the first slot and the second slot (Para 0069, Fractions are captured by using sample collection chambers having differentially permeable membranes on either end).


Sabin does not necessarily teach that the first slot width and the second slot with width are greater than the channel width.
However, MPEP § 2144.05, Part II, Subpart B holds that a particular parameter that is recognized as a result effective variable (“a variable that achieves a recognized result”) would be one, but not the only motivation for a person of ordinary skill in the art to experiment to reach another workable product or process. In the fabrication of microfluidic devices, the selection of optimal experimental conditions including channel dimensions such as length width and depth affects the flow profile of the fluids transported in the device. Thus, the first slot width, second slot with width and the channel width are result effective variables. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to fabricate the widths of the first slot, second slot and the channel at optimal dimensions to achieve predictable separation performance.  

Regarding Claim 15, Sabin teaches a method of claim 12, wherein the electrical voltage (Para 0125, voltage of 100V).

Sabin does not teach that the electrical voltage is between about 10 V and 30V.
However, MPEP § 2144.05, Part II, Subpart B holds that a particular parameter that is recognized as a result effective variable (“a variable that achieves a recognized result”) would be one, but not the only motivation for a person of ordinary skill in the art to experiment to reach another workable product or process. In the use of polylyacrylamide gel for electrophoresis, the selection of optimal experimental conditions including voltage affects the separation profile of analytes in the device. One of the general guidelines is that “The larger the gel, the higher the voltage”. Also, voltage affects the run time of electrophoresis. Thus, voltage is a result effective variable. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to run electrophoresis using a polyacrylamide gel with optimal voltages to achieve the predicted separation performance of the electrophoretic device.

Regarding Claim 16, Sabin teaches a method of claim 12, wherein the plurality of nucleic acid molecules is eluted from the insert (See Para 0088, Sample may be lost during sample loading). 

Sabin does not necessarily teach that about 75% to 90% of the plurality of nucleic acid molecules is eluted from the insert. 
However,  MPEP § 2144.05, Part II, Subpart A holds that a particular parameter that is recognized as a result effective variable (“a variable that achieves a recognized result”) would be one, but not the only motivation for a person of ordinary skill in the art to experiment to reach another workable product or process. In electrophoresis, the selection of optimal experimental conditions such as the selection of sample injection method/protocol affects sample injection loss which in turn significantly affects precision and sensitivity of the electrophoretic method. Thus, the quantity of samples lost during injection in electrophoresis is a result effective variable. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to conduct electrophoresis where about 75% to 90% of the plurality of nucleic acid molecules is eluted from the insert to achieve the predicted separation performance of the electrophoretic device in the separation of nucleic acids. 

Regarding Claim 17, Sabin teaches a method of claim 12, wherein a plurality of nucleic acid molecules is collected at the concentration region (Para 0069, Fractions are captured by using sample collection chambers having differentially permeable membranes on either end).
Sabin does not necessarily teach that about 35% to 75% of the plurality of nucleic acid molecules is collected at the concentration region. 
However, MPEP § 2144.05, Part II, Subpart A holds that a particular parameter that is recognized as a result effective variable (“a variable that achieves a recognized result”) would be one, but not the only motivation for a person of ordinary skill in the art to experiment to reach another workable product or process. In electrophoresis, the control for the sample recovery which affects the amount of sample recovered after separation for purification purposes. Thus, the quantity of sample recovered during electrophoresis is a result effective variable. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to conduct electrophoresis where about about 35% to 75% of the plurality of nucleic acid molecules is collected at the concentration region to achieve the predicted separation performance of the electrophoretic device in the separation of nucleic acids. 


Regarding Claim 18, Sabin teaches a method of claim 12, wherein the separation material (Fig. 12, referred to as tapered electrophoresis gel) has a pore size (poly-acrylamide gel inherently has a pores with pore sizes);
Sabin does not teach that the separation material has a pore size ranging from about 100 nanometers (nm) to about 200 nm.
However, MPEP § 2144.05, Part II, Subpart B holds that a particular parameter that is recognized as a result effective variable (“a variable that achieves a recognized result”) would be one, but not the only motivation for a person of ordinary skill in the art to experiment to reach another workable product or process. In the preparation of polyacrylamide gel for electrophoresis, the selection of optimal experimental conditions including pore size affects the separation profile of analytes in the device. Thus, the gel pore size is a result effective variable. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a polyacrylamide gel with an optimal pore size to achieve the intended separation performance in terms of resolution, capacity and ease of use.  

Regarding Claim 19, Sabin teaches a method of claim 12, wherein the separation material (Fig. 12, referred to as tapered electrophoresis gel) slows down or prevents a portion of the plurality of nucleic acid molecules from permeating or diffusing through (See Para 0005; The structure of the gel is capable of performing this function).

Claims 8 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over by Sabin et al. (US20100126862A1) in view of Cole (US006203680B1)
Regarding Claim 8, Sabin teaches the mesofluidic device of claim 1, wherein the nucleic acid molecules (See Para 0087) have a length ranging from about 45 kilobases (kb) to about 800 kb.
Sabin does not teach that the nucleic acid molecules have a length ranging from about 45 kilobases (kb) to about 800 kb.
Cole directed towards the use of a gel for the electrophoresis of biomolecules including nucleic acids (Col., lines 15-17) teaches the separation of DNA from about 50,000 base pairs (50kb) to about 1,000 base pairs (1kb).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combine Sabin and Cole to use nucleic acid molecules have a length ranging from about 45 kilobases (kb) to about 50 kb as taught by Cole, to show demonstrate the good resolving power of the gel (Cole, Col. 8, lines 24-27). Doing so allows for high resolution separation of DNA fragments to be achieved.

Sabin does not necessarily teach that the nucleic acid molecules have a length ranging from about 45 kilobases (kb) to about 800 kb.
Though the combination of Sabin and Cole do not explicitly teach that the nucleic acid molecules have a length ranging from about 45 kilobases (kb) to about 800 kb, the reference combination does teach the limitation using the separation of DNA from about 50,000 base pairs (50kb) to about 1,000 base pairs (1kb) and since the claimed ranges overlap the ranges disclosed by the combination of Sabin and Col,  a prima facie case of obviousness exists.  Please see MPEP 2144.05 (I) and In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976) for further details. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use nucleic acid molecules have a length ranging from about 45 kilobases (kb) to about 800 kb in the electrophoretic device to yield predictable results.

Regarding Claim 20, Sabin teaches a method of claim 12, wherein the nucleic acid molecules (See Para 0087) have a length ranging from about 45 kilobases (kb) to about 800 kb.
Sabin does not teach that the nucleic acid molecules have a length ranging from about 45 kilobases (kb) to about 800 kb.
Cole directed towards the use of a gel for the electrophoresis of biomolecules including nucleic acids (Col., lines 15-17) teaches the separation of DNA from about 50,000 base pairs (50kb) to about 1,000 base pairs (1kb).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combine Sabin and Cole to use nucleic acid molecules have a length ranging from about 45 kilobases (kb) to about 50 kb as taught by Cole, to show demonstrate the good resolving power of the gel (Cole, Col. 8, lines 24-27). Doing so allows for high resolution separation of DNA fragments to be achieved.

Sabin does not necessarily teach that the nucleic acid molecules have a length ranging from about 45 kilobases (kb) to about 800 kb.
Though the combination of Sabin and Cole do not explicitly teach that the nucleic acid molecules have a length ranging from about 45 kilobases (kb) to about 800 kb, the reference combination does teach the limitation using the separation of DNA from about 50,000 base pairs (50kb) to about 1,000 base pairs (1kb) and since the claimed ranges overlap the ranges disclosed by the combination of Sabin and Col,  a prima facie case of obviousness exists.  Please see MPEP 2144.05 (I) and In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976) for further details. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use nucleic acid molecules have a length ranging from about 45 kilobases (kb) to about 800 kb in the electrophoretic device to yield predictable results.

Allowable Subject Matter
Claims 13 and 14 are being objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The following is a statement of reasons for the indication of allowable subject matter: 
The closest prior art, Sabin, neither teaches nor fairly suggests placing the separation material comprises:
inserting a first piece of polydimethylsiloxane (PDMS) at a first end of the second slot;
inserting a second piece of PDMS at a second end of the second slot;
adding acrylamide, bis-acrylamide, and an initiator between the first piece and the second piece of PDMS; and
removing the first and second pieces of PDMS after polymerization of the separation material occurs.
Moreover, Claim 14 would be allowable because of its dependence on claim 13.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OYELEYE ALEXANDER ALABI whose telephone number is (571)272-1678.  The examiner can normally be reached on M-F 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/OYELEYE ALEXANDER ALABI/           Examiner, Art Unit 1797                                                                                                                                                                                             


/JENNIFER WECKER/Primary Examiner, Art Unit 1797